Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Amendment filed on 10/21/2021.
In the Instant Amendment, claim 4 is canceled; claims 1, 8, and 9 have been amended; claims 1, 8, and 9 are independent claims.  Claims 1-3 and 5-9 have been examined and are pending in this application.  This Action is made FINAL. 
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 10/21/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue:  Mason fails to disclose or suggest  “drawing in response to the operation position instruction; and cancelling the drawing in the drawing region.”    
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mason does disclose drawing in response to the operation position instruction (pars. 0036-0040; Figs. 8-9; “user 101d, using drawing region 910, drags the stylus toward the right. Region 910 tracks the stylus until the region meets another drawing region 912, at which point region 910 stops moving.” And also pars. 0057-0071, 0078; Figs. 12A-12C); and  cancelling the drawing in the drawing region (pars. 0040-0041; Fig. 9; if the stylus moves past the drawing region boundary it ceases to draw outside the region; also see par. 0036; “if user lifts the stylus and puts it down again outside the dead zone, then as illustrated in FIG. 8B the region 810 moves in a direction away from the stylus such that the dead zone continues to contain the stylus position.” [the stylus is lift in the drawing region, the drawing will be stopped/canceled/terminated, if the user does not put the stylus down again outside dead zone]. And also see pars. 0067 and 0078; Fig. 12; at step 1242, the stylus is terminated when the user lifts stylus).  It is clear that Mason does disclose the limitation argued above. 
The Examiner respectfully suggests that the Applicant desire an interview to further clarify the claim invention, please contact the Examiner at (571) 270 3230 to schedule an interview.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason, US2013/0346910, published on Dec. 26, 2013 .  
Regarding claim 1, Mason discloses a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: 
(pars. 0012, 0037 and 0039-0040; Figs. 8A-8B; the user draws toward a boundary of the user's drawing region); 
drawing in response to the operation position instruction (pars. 0036-0040; Figs. 8-9; “user 101d, using drawing region 910, drags the stylus toward the right. Region 910 tracks the stylus until the region meets another drawing region 912, at which point region 910 stops moving.” And also pars. 0057-0071, 0078; Figs. 12A-12C); 
changing the processing mode to a move mode of moving the drawing region according to movement of an operation position indicated by the operation position instruction to a predetermined region with a side that forms the drawing region as a reference while the operation position instruction is continued (pars. 0012, 0037 and 0039-0040; Figs. 8A-8B the user draws toward a boundary of the user's drawing region, the boundary automatically moves so that the drawing continues to contain the user's drawing activity; see also par. 0029; Figs. 3-4; touch point is located at a distance D from the edge); and 
cancelling the drawing in the drawing region (pars. 0040-0041; Fig. 9; if the stylus moves past the drawing region boundary it ceases to draw outside the region; also see par. 0036; “if user lifts the stylus and puts it down again outside the dead zone, then as illustrated in FIG. 8B the region 810 moves in a direction away from the stylus such that the dead zone continues to contain the stylus position.” [the stylus is lift in the drawing region, the drawing will be stopped/canceled/terminated, if the user does not put the stylus down again outside dead zone]. And also see pars. 0067 and 0078; Fig. 12; at step 1242, the stylus is terminated when the user lifts stylus).
Regarding claim 2, Mason discloses the non-transitory computer-readable recording medium according to claim 1, wherein the predetermined region is a region outside the drawing region (pars. 0037 and 0040; Figs. 8A-8B; any activity outside the dead zone triggers movement of the region boundary).
Regarding claim 3, Mason discloses the non-transitory computer-readable recording medium according to claim 1, wherein the predetermined region is a region inside the drawing region and is defined within a predetermined distance from the side (pars. 0037 and 0039-0040; Figs. 8A-8B; boundary movement is triggered if the activity is located within a "predetermined" distance from the boundary; see also par. 0029; Figs. 3-4; touch point is located at a distance D from the edge).
Regarding claim 5, Mason discloses the non-transitory computer-readable recording medium according to claim 1, the process further comprising: changing the processing mode to the move mode according to satisfying at least one of:
a condition related to a straight line distance by which the operation position is moved after the processing mode is changed to the move mode (Figs. 8A-8B); 
a condition related to a length of a trajectory by which the operation position is moved after the processing mode is changed to the move mode (pars. 0012, 0037 and 0039-0040; Figs. 8A-8B; the user draws toward a boundary of the user's drawing region); 
a condition related to an elapsed time after the processing mode is changed to the move mode (par. 0034; a region will close automatically if there is no interaction within the region within a predetermined timeout period); 
a condition related to a value of a ratio between the straight line distance by which the operation position is moved after the processing mode is changed to the move (par. 0037; movement is triggered can be defined by distance from the boundary);  
a condition related to a value of a ratio between the length of the trajectory by which the operation position is moved after the processing mode is changed to the move mode and a length of a trajectory from the start of the operation position instruction to the change of the processing mode to the move mode (pars. 0036-0037; Figs. 8A-8B); and 
a condition related to a value of a ratio between the elapsed time after the processing mode is changed to the move mode and an elapsed time from the start of the operation position instruction to the change of the processing mode to the move mode (par. 0034; a region will close automatically if there is no interaction within the region within a predetermined timeout period).
Regarding claim 6, Mason discloses the non-transitory computer-readable recording medium according to claim 1, the process further comprising: 
after the processing mode is changed to the move mode, when a position of the drawing region is moved within a predetermined range from a display position of the drawing region before the processing mode is changed while the operation position instruction is continued, returning the display position of the drawing region to a position before changing the processing mode (pars. 0037-0039; the drawing region will move in response to any activity not in the exact center of the drawing region, and assuming inertial effects are not used, will move so as to always maintain the stylus in the center of the drawing region; see also pars. 0040-0041).
Regarding claim 7, Mason discloses the non-transitory computer-readable recording medium according to claim 1, the process further comprising: 
in the move mode, determining a display position of the drawing region based on the operation position indicated by the operation position instruction (pars. 0039-0040; only the one boundary which is being approached moves, thereby enlarging the drawing region; Figs. 8B-9).
Regarding claim 8, Claim 8 is directed to a method corresponding to the non-transitory computer-readable recording medium recited in claim 1.  Claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 9, Claim 9 is directed to an information processing apparatus corresponding to the non-transitory computer-readable recording medium recited in claim 1.  Claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
The prior art made of record and not relied upon is consider pertinent to applicants’ discloser: 
Hosokawa (2018/0275814) is directed a method/system for providing a display apparatus with an input function that determines the display size and position of a sub-screen with reference to a history of touched positions inputted in the past and allows a user to more smoothly continue the inputting of characters or the like while looking at the displayed content.
Easty et at., (US 6,448,987) discloses Graphic Users Interface for A Digital Content Delivery System Using Circular Menus
Lee et at., (US 2017/0329509) id directed to a method/system for provide a touch screen device allowing a selective input of a free line and a method of supporting a selective input of a free line by the touch screen device, in which when a user applies a touch input onto a touch screen, a free line according to the touch input is first displayed on the touch screen, and when an additional touch input is not applied within a predetermined threshold time, the free line is removed, and when an additional touch input having predetermined fixed gesture information is applied onto the touch screen.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174